               Case 2:20-cv-01583-MJP Document 17 Filed 12/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          TRAVIS GLENN,                                    CASE NO. C20-1583 MJP

11                                 Plaintiff,                ORDER OF APPOINTMENT OF
                                                             COUNSEL
12                  v.

13          TRIDENT SEAFOOD CO.,

14                                 Defendant.

15

16          The Court hereby appoints Allen McKenzie with the law firm Kram & Wooster, P.S.,

17   1901 South I. Street, Tacoma, WA 98405, as counsel for Plaintiff pursuant to the “Plan and

18   Rules of the United States District Court for the Western District of Washington at Seattle for the

19   Representation of Pro Se Litigants.”

20          Counsel is directed to file a Notice of Appearance within ten (10) calendar days. If

21   counsel is unable for a reason set forth in the Rules to assume this representation, a motion for

22   relief from appointment should immediately be filed with the Court.

23

24


     ORDER OF APPOINTMENT OF COUNSEL - 1
              Case 2:20-cv-01583-MJP Document 17 Filed 12/08/20 Page 2 of 2




 1           In the event plaintiff prevails, appointed counsel may move for an award of attorney’s

 2   fees under any applicable authority. The Court is unable to assure counsel of compensation from

 3   any other source, however.

 4

 5          The clerk is ordered to provide copies of this order to Plaintiff, Mr. McKenzie, and all

 6   other counsel.

 7          Dated December 8, 2020.



                                                          A
 8

 9
                                                          Marsha J. Pechman
10                                                        United States Senior District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF APPOINTMENT OF COUNSEL - 2
